Citation Nr: 1816037	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-07 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hyperthyroidism, to include as secondary to service-connected type II diabetes mellitus.

2.  Entitlement to service connection for hypothyroidism, to include as secondary to service-connected type II diabetes mellitus.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from January 1967 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for hyperthyroidism and hypertension.

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing in September 2015.  The Board then remanded the matter in December 2015.

At the time of the prior remand, the Veteran had also appealed claims for service connection for a kidney condition, erectile dysfunction, loss of the bilateral legs, depression, a disability manifested by memory loss, as well as a request to reopen a claim for diabetes and a claim for special monthly compensation.  However, those claims were subsequently granted in rating decisions dated March 2016 and August 2016 and are therefore no longer on appeal.

Finally, although the Veteran filed a claim for hyperthyroidism, the competent medical evidence reflects current hypothyroidism, and therefore the Board has broadened his appeal to include that condition.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the Board should not limit its consideration of the claim based on the appellant's belief that he suffered from a particular diagnosis, something he generally is not competent to render in the first place).

The issue of service connection for hypothyroidism is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current hyperthyroidism diagnosis.

2.  Hypertension is not etiologically related to service and is not proximately due to, or aggravated by, a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hyperthyroidism have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2017).

Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2017).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

I.  Hyperthyroidism

With respect to a current disability, VA and private treatment records do not document hyperthyroidism during the appeal period.  Rather, private records dated April 2004 show a diagnosis of hypothyroidism, and subsequent treatment records confirm that diagnosis.  After reviewing the claims file, obtaining a history from the Veteran, and conducting an examination, a June 2016 VA examiner found that the Veteran reported being diagnosed with hyperthyroidism around 1987 and was placed on propylthiouracil, which decreases production of thyroid hormone.  He then developed drug-induced hypothyroidism, though it is unclear when this happened.  Nonetheless, the examiner clearly stated that the Veteran no longer had a hyperthyroidism condition.

Because there is no probative evidence of hyperthyroidism during the appeal period, service connection for that condition cannot be granted.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992) (in the absence of proof of a present disability, there can be no valid claim).

II.  Hypertension

The June 2016 VA examiner diagnosed hypertension, and therefore a current disability has been established.

However, service treatment records are negative for any complaints, treatment, or diagnoses of hypertension during service.  During his November 1970 separation examination, the Veteran's blood pressure was 140/80.  For reference, VA's rating schedule defines hypertension as diastolic pressure predominantly 90 or greater, or systolic pressure predominantly 160 or greater.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  The Veteran denied a history of high blood pressure at the time of his separation examination.  During the June 2016 VA examination, he reported being diagnosed with hypertension in 1978, about 7 years after service.

In addition, the Veteran had exposure to Agent Orange in service.  However, hypertension is not among those conditions presumed to be associated with such exposure, 38 C.F.R. § 3.309(e), and he has not provided any competent medical evidence to otherwise suggest such a link.  Therefore, there is no probative evidence to support a finding that hypertension was incurred in service or is otherwise related to service.

As to whether hypertension was caused by diabetes, the June 2016 VA examiner noted that the Veteran's hypertension and diabetes were diagnosed around the same time.  He stated that the only situation where diabetes can cause hypertension is when diabetic nephropathy develops.  Because the Veteran's nephropathy developed in 2006, it could not have caused his hypertension in 1978.

Finally, the examiner also stated that hypertension was not aggravated by diabetes.  He noted that the Veteran required hydrochlorothiazide and Losartan for his hypertension control in 2006.  His Losartan dose was increased in August 2008, and hydralazine was added in January 2009.  By 2016, he required a total of 5 medications for hypertension.  However, his diabetic neuropathy had remained stable between 2006 and 2016 as evidenced by his stable creatinine levels.  The examiner noted that the Veteran gained 22 pounds from 2006 to 2016, and that the medical literature showed that weight gain was known to aggravate hypertension.

There is no competent medical evidence to refute the examiner's conclusions, or to otherwise link the Veteran's hypertension to his period of service or his diabetes mellitus.  Therefore, service connection for hypertension is not warranted.


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for hyperthyroidism is denied.

Service connection for hypertension is denied.


REMAND

With respect to the claim for hypothyroidism, as noted above, a June 2016 VA examiner found that the Veteran reported being diagnosed with hyperthyroidism around 1987 and was placed on propylthiouracil, which decreases production of thyroid hormone.  He then developed drug-induced hypothyroidism, though it is unclear when this happened.

Although hypothyroidism was caused by treatment for hyperthyroidism, the latter is not etiologically related to service.  Service treatment records are negative for any complaints, treatment, or diagnoses of hyperthyroidism and the Veteran denied a history of weight gain, weight loss, nervous trouble, or palpitations during his November 1970 separation examination.  Moreover, hyperthyroidism was not caused by diabetes, as the June 2016 examiner stated that the medical literature did not show a causal link between the two conditions.  Because the Veteran no longer had hyperthyroidism, it could not be found to have been aggravated by diabetes.  In sum, because hyperthyroidism is not related to service or a service-connected disability, hypothyroidism cannot be service-connected based on its causal relationship to hyperthyroidism.

However, there is no competent opinion addressing whether hypothyroidism is aggravated by diabetes.  Such an opinion is necessary to fully and fairly adjudicate the Veteran's claim for secondary service connection.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file to the June 2016 VA examiner for an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's drug-induced hypothyroidism is aggravated (i.e., worsened) by his service-connected diabetes.

The examiner must provide a complete explanation for the requested opinion.  If the examiner is unable to render the requested opinion without resorting to speculation, he must state whether there is inadequate factual information, whether the question falls beyond the limits of the examiner's knowledge, whether the question falls beyond the knowledge of the medical community, or another reason.

If the June 2016 VA examiner is unavailable, forward the claims file to another appropriate VA examiner, who must comply with the above instructions.  If any examiner determines that an examination is necessary to provide the requested opinion, one must be scheduled.

2.  Following completion of the above, readjudicate the Veteran's claim for service connection for hypothyroidism.  If the claim is not granted, send the Veteran and his representative a supplemental statement of the case (SSOC), and allow them an appropriate time to respond before returning the issue to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


